Citation Nr: 1627664	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  05-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than September 13, 2006 for the assignment of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1975 to July 1975, May 1984 to March 1987, and December 1990 to April 1991, with additional service in the Air Force Reserve.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the RO in Reno, Nevada, which, in pertinent part, denied service connection for a left shoulder disorder.  During the course of this appeal, the issue of entitlement to a TDIU was raised and subsequently denied in a December 2009 RO rating decision.

After a long and complex procedural history, in a May 2013 decision, the Board, in pertinent part, remanded the issues of service connection for a left shoulder disorder and entitlement to a TDIU for additional development.  In a subsequent February 2016 rating decision, the RO granted service connection for chronic left shoulder strain and assigned an initial disability rating of 10 percent, and also granted entitlement to a TDIU from September 13, 2006.  As the effective date assigned for the TDIU was not a complete grant of the TDIU request, in March 2016 the RO issued a supplemental statement of the case (SSOC) on the issue of an effective date earlier than September 13, 2006, for the assignment of a TDIU.  That issue was subsequently certified to the Board.

As will be discussed below, in a May 2016 statement, the Veteran withdrew the TDIU effective date issue on appeal.  The Veteran also requested to withdraw the issue of "a disability rating greater than 10 percent for chronic left shoulder strain."  The Board notes that the Veteran had not appealed the initial rating assigned for the now service-connected left shoulder strain, and as such, the issue is not before the Board at this time and will not be addressed in the instant dismissal.

The Veteran testified from Reno, Nevada, at a May 2006 Travel Board hearing before a different Veterans Law Judge.  The hearing transcript has been associated with the record.  As the remaining issue on appeal has been withdrawn, the Board need not address whether a new hearing is warranted.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

Per a May 2016 Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked to withdraw the instant appeal, which includes the issue of an effective date earlier than September 13, 2006, for the assignment of a TDIU.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an effective date earlier than September 13, 2006, for the assignment of a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  Per a May 2016 Statement in Support of Claim, via VA Form 21-4138, prior to the promulgation of a decision in the present appeal, the Veteran asked that all remaining issues on appeal be withdrawn, which includes the issue of an effective date earlier than September 13, 2006, for the assignment of a TDIU.  

As the Veteran has withdrawn the appeal regarding the issue of an effective date earlier than September 13, 2006, for the assignment of a TDIU, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and the issue of an effective date earlier than September 13, 2006, for the assignment of a TDIU will be dismissed.


ORDER

The appeal for an effective date earlier than September 13, 2006, for the assignment of a TDIU, is dismissed.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


